Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17375211 filed on 07/14/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election with traverse of claims 1-19 (species V, Fig. 2) in the reply filed on 09/14/2022 is acknowledged.
The applicant argues that there is no serious search burden.
The examiner would like to note that the different characteristics and structures associated with the different species are classified in different H01L subgroups. For example:
H01L21/02063 - contact formation
H01L21/4817 – cap layer
H01L21/0334 – shape of inorganic layer
H01L27/1248 - with a particular composition or shape of the interlayer dielectric etc.
As such, there would be a serious search burden.
Allowable subject matter 
Claims 1-6 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-6:  The primary reason for the allowance of the claims is the inclusion of the limitation “the phosphorus containing dielectric layer comprises: a first phosphorus dopant density region on the gate and having a top point; and a second phosphorus dopant density region on the first phosphorus dopant density region and having another top point, wherein a straight line defined between the top point of the first phosphorus dopant density region and the another top point of the second phosphorus dopant density region is deviated from a vertical direction”, in all of the claims in combination with the remaining features of independent claim 1.
Xie et al. (CN 102082091 B) teach forming a gate dielectric layer (Fig. 7, element 2) on a substrate (Fig. 7, element 1); forming a gate electrode (Fig. 7, element 3) on the gate dielectric layer; forming a nitride spacer (Fig. 7, element 5) on a sidewall of the gate electrode; and forming a phosphorus containing dielectric layer (Fig. 7, element 8) on the gate, wherein the phosphorus containing dielectric layer has a varied phosphorus dopant density distribution profile Fig. 7, paragraph 0036 discloses selective deposition of phosphor and adding anisotropic etching gas will vary the dopant distribution, low p content in grown flower pattern). 
Additionally,  Park teaches a method of forming a semiconductor structure comprising:forming a gate by a method comprising: forming a gate dielectric layer (Fig. 2H, element 101) on a substrate (Fig. 2H, element 90); forming a gate electrode (Fig. 2H, element 102) on the gate dielectric layer; forming a nitride spacer (Fig. 2H, element 106, paragraph 0029) on a sidewall of the gate electrode; forming a phosphorus containing dielectric layer (Fig. 2H, elements 140 & 150, paragraph 0036-0037) on the gate, wherein the phosphorus containing dielectric layer has a varied phosphorus dopant density distribution profile (paragraph 0036-0037 disclose first and second concentrations of phosphorus impurity in elements 140 & 150 wherein the second concentration is lower than the first concentration)
However, Xie et al. not Park teach or render obvious the above-quoted features recited in independent claim 1.
Claim 13 is objected to as being dependent upon a rejected base claim (independent claim 12), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park (US 2003/0162353) & Xie et al. (CN 102082091 B).
With respect to dependent claim 13, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the contact opening exposes the source/drain and the nitride spacer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 102082091 B).
Regarding independent claim 7, Xie et al. teach a method of forming a semiconductor structure comprising:
forming a gate by a method comprising: 
forming a gate dielectric layer (Fig. 7, element 2) on a substrate (Fig. 7, element 1); 
forming a gate electrode (Fig. 7, element 3) on the gate dielectric layer; 
forming a nitride spacer (Fig. 7, element 5) on a sidewall of the gate electrode; and 
forming a phosphorus containing dielectric layer (Fig. 7, element 8) on the gate, wherein the phosphorus containing dielectric layer has a varied phosphorus dopant density distribution profile (Fig. 7, paragraph 0036 discloses selective deposition of phosphor and adding anisotropic etching gas will vary the dopant distribution, low p content in grown flower pattern), the phosphorus containing dielectric layer comprises: 
the phosphorus containing dielectric layer comprises a phosphorus dopant density region on an upper surface of the gate and having a triangle-like shape (Fig. 7 discloses a flame-like distribution profile portion or a bud-like shape, the shape of the phosphorus dopant density region is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04).
Regarding claim 8, Xie et al. teach wherein the phosphorus containing dielectric layer has a flame-like distribution profile portion or a bud-like distribution profile portion (Fig. 7).
Regarding claim 9, Xie et al. teach wherein the phosphorus containing dielectric layer comprises phosphosilicate glass (PSG) or borophosphosilicate glass (BPSG) (paragraph 0036), and the nitride spacer comprises silicon nitride (SiN) (paragraph 0034).
Regarding claim 10, Xie et al. teach wherein the phosphorus containing dielectric layer is formed by a method comprising a high density plasma chemical vapor deposition (HDPCVD) (paragraph 0036).
Regarding claim 11, Xie et al. teach wherein the nitride spacer has a width gradually increased from a top to a bottom of the nitride spacer (Fig. 7).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (CN 102082091 B)
Regarding independent claim 12, Xie et al. teach a method of forming a semiconductor structure comprising:
forming a gate by a method comprising: 
forming a gate dielectric layer (Fig. 7, element 2) on a substrate (Fig. 7, element 1); 
forming a gate electrode (Fig. 7, element 3) on the gate dielectric layer; 
forming a nitride spacer (Fig. 7, element 5) on a sidewall of the gate electrode; 
forming a phosphorus containing dielectric layer (Fig. 7, element 8) on the gate, wherein the phosphorus containing dielectric layer has a varied phosphorus dopant density distribution profile Fig. 7, paragraph 0036 discloses selective deposition of phosphor and adding anisotropic etching gas will vary the dopant distribution, low p content in grown flower pattern); 
forming a contact opening (Fig. 2, element 9, paragraph 0037-0038 discloses contact hole) in the phosphorus containing dielectric layer by performing an etching step having etch selectivity to the phosphorus containing dielectric layer (paragraph 0033 discloses selective etching); and 
forming a contact element (paragraph 0038 discloses filling the contact hole) in the contact opening.
Regarding claim 14, Xie et al. teach wherein the phosphorus containing dielectric layer has a flame-like distribution profile portion or a bud-like distribution profile portion (Fig. 7).
Regarding claim 15, Xie et al. teach wherein the phosphorus containing dielectric layer comprises phosphosilicate glass (PSG) or borophosphosilicate glass (BPSG) (paragraph 0036), and the nitride spacer comprises silicon nitride (SiN) (paragraph 0034).
Regarding claim 16, Xie et al.  teach wherein the nitride spacer has a width gradually increased from a top to a bottom of the nitride spacer (Fig. 7).
Regarding claim 17, Xie et al. teach wherein the phosphorus containing dielectric layer is formed by a method comprising a high density plasma chemical vapor deposition (HDPCVD) (paragraph 0036).
Regarding claim 19, Xie et al. teach wherein the phosphorus containing dielectric layer comprises a phosphorus dopant density region on an upper surface of the gate and having a width gradually decreased from a bottom portion to a top portion of the phosphorus dopant density region (Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN 102082091 B) in view of Huang et al. (US 6,248,673).
Regarding claim 18, Xie et al. teach all of the limitations as discussed above.
Xie et al. do not explicitly disclose wherein the high density plasma chemical vapor deposition has process parameters comprising: a depositing rate of 5500 Å/min-6500 Å/min; and a sputtering rate of 700 Å/min-1000 Å/min.
Huang et al. teach wherein the high density plasma chemical vapor deposition has process parameters comprising: a depositing rate of 5500 Å/min-6500 Å/min; and a sputtering rate of 700 Å/min-1000 Å/min (Col. 7, lines 20-35 of Huang disclose that the depositing and sputtering rate can be adjusted. Accordingly, the depositing and sputtering rate are art recognized variables. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the depositing and sputtering rate and arrive at the claim 18 limitation. With respect to the limitations of Claim 18, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depositing and sputtering rate through routine experimentation and optimization to obtain optimal or desired device performance because the depositing and sputtering rate is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). 


	
ALTERNATE REJECTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2003/0162353).
Regarding independent claim 12, Park teaches a method of forming a semiconductor structure comprising:
forming a gate by a method comprising: 
forming a gate dielectric layer (Fig. 2H, element 101) on a substrate (Fig. 2H, element 90); 
forming a gate electrode (Fig. 2H, element 102) on the gate dielectric layer; 
forming a nitride spacer (Fig. 2H, element 106, paragraph 0029) on a sidewall of the gate electrode; 
forming a phosphorus containing dielectric layer (Fig. 2H, elements 140 & 150, paragraph 0036-0037) on the gate, wherein the phosphorus containing dielectric layer has a varied phosphorus dopant density distribution profile (paragraph 0036-0037 disclose first and second concentrations of phosphorus impurity in elements 140 & 150 wherein the second concentration is lower than the first concentration); 
forming a contact opening (Fig. 2F, element 160a, paragraph 0039) in the phosphorus containing dielectric layer by performing an etching step having etch selectivity to the phosphorus containing dielectric layer (paragraph 0040); and 
forming a contact element (Fig. 2H, element 180) in the contact opening.
Regarding claim 15, Park teaches wherein the phosphorus containing dielectric layer comprises phosphosilicate glass (PSG) or borophosphosilicate glass (BPSG) (paragraph 0036-0037), and the nitride spacer comprises silicon nitride (SiN) (paragraph 0029).
Regarding claim 16, Park teaches wherein the nitride spacer has a width gradually increased from a top to a bottom of the nitride spacer (Fig. 2H).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2003/0162353) in view of Huang et al. (US 6,248,673).
Regarding claim 17, Park teaches various CVD methods to deposit the phosphorus containing dielectric layer in paragraph 0036 but does not explicitly disclose high density plasma chemical vapor deposition (HDPCVD).
Before the effective filling date of the invention it was well known in the art to deposit an ILD with HDPCVD as shown by Huang et al. in Col. 7, lines 20-35.
Regarding claim 18, Park modified by Huang et al. teaches wherein the high density plasma chemical vapor deposition has process parameters comprising: a depositing rate of 5500 Å/min-6500 Å/min; and a sputtering rate of 700 Å/min-1000 Å/min (Col. 7, lines 20-35 of Huang disclose that the depositing and sputtering rate can be adjusted. Accordingly, the depositing and sputtering rate are art recognized variables. It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the depositing and sputtering rate and arrive at the claim 18 limitation. With respect to the limitations of Claim 18, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depositing and sputtering rate through routine experimentation and optimization to obtain optimal or desired device performance because the depositing and sputtering rate is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813